DETAILED ACTION
	Applicant’s response, filed 13 July 2021 has been entered.
	Claim(s) 1-3, 5-13, and 15 are currently pending.  
The objection(s) to claim(s) 12 has been withdrawn in light of the amendment(s) to the claim(s) contained in Applicant’s response. 	
	Rejection(s) of claim(s) 12 and 15 under 35 U.S.C. §112(b) have been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection of claim(s) 1-3, 8, and 10 under 35 U.S.C. §102 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
Rejection(s) of claim(s) 6-7, 9, and 11-13 under 35 U.S.C. §103 has been withdrawn in light of claim amendment(s) contained in Applicant’s response.
The provisional, non-statutory double patenting rejection of claims 1 and 10 has been withdrawn in light of the claim amendments contained in Applicant’s response. 
Allowable Subject Matter
Claims 1-3, 5-13, and 15 are allowed.
Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Andy Schneider, whose telephone number is (571) 272-9717.  The examiner can normally be reached Monday-Friday from 6:00 am to 2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free).

/Andy Schneider/
Examiner, Art Unit 3669
	
/ALAN D HUTCHINSON/Primary Examiner, Art Unit 3669